Tre. t, J.
This is an application by Smith & Harrison for com-pensa! on for legal services. When the receiver was appointed there was a case pending of Fogg v. The Defendant et al. The court though t that the receiver should defend said case in the interest of all cor cerned, and authorized him so to do. Por all tho services theretc rore and subsequently rendered, the amount claimed, to-wit., $i,00( , may not be excessive. Shall the whole of said amount he charge .1 against the funds in the hands of the receiver, or only such portioi thereof as resulted from the defense by him as authorized by the coi rt ? The ordinary course of such proceedings, under the decree as ron bred, would be a charge solely against the two corporations, defend mts, to abide the final outcome of the estate. It seems, therefore, e poitable that the receiver be ordered to pay to the petitioners, the su n of $500; the other $500 claimed to be charged against whatever s irplus may come to the hands of the receiver after the lien, demar ds, and expenses have been discharged.
As o the other demands for which services are claimed, the same. *352being chargeable against the receiver directly, the only question is as to what should be properly allowed therefor. Under some circumstances it might appear that the amount is moderate; but, in the interests of all concerned, the court thinks that $200 is ample.
The court, therefore, orders the receiver to pay to the petitioners, Smith & Harrison, the sum of $700, and that there be assessed against ■the defendant railroads the sum of $500; the latter sum to abide the final determination of the case.